 Case 5:18-cr-50138-JLV Document 81 Filed 02/17/21 Page 1 of 15 PageID #: 596




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


UNITED STATES OF AMERICA,                           CR. 18-50138-JLV

                   Plaintiff,

     vs.                                                  ORDER
DANIEL BEAR RUNNER RED
FEATHER,

                   Defendant.


                                 INTRODUCTION

      Defendant Daniel Bear Runner Red Feather, appearing pro se, filed a

motion for compassionate release. (Docket 67). Pursuant to the May 1, 2020,

Standing Order 20-06, the Federal Public Defender for the Districts of South

Dakota and North Dakota (“FPD”) and the United States Attorney for the

District of South Dakota filed records, submissions and briefing on Mr. Red

Feather’s motion. (Dockets 69, 71, 75, 77-79). For the reasons stated below,

defendant’s motion is denied.

                           STANDING ORDER 20-06

      Standing Order 20-06,1 captioned “Establishing a Procedure for

Compassionate Release Motions Under the First Step Act,” put in place “a


      1See  https://www.sdd.uscourts.gov/so2006 (“SO 20-06”). SO 20-06
was amended on October 21, 2020, after this case was ripe for resolution. See
https://www.sdd.uscourts.gov/socraa. The amendments have no impact on
the court’s analysis of this case.
 Case 5:18-cr-50138-JLV Document 81 Filed 02/17/21 Page 2 of 15 PageID #: 597




procedure for submission and consideration of compassionate release motions

under the First Step Act, 18 U.S.C. § 3582(d)(l)(A), in the wake of the spread of

the COVID-19 virus into the federal prison system.” (SO 20-06 at p. 1).

Under the order, the FPD is automatically “appointed to represent all

defendants in criminal cases: (a) who previously were determined to be entitled

to appointment of counsel or who are now indigent; and (b) who may be eligible

to seek compassionate release under the First Step Act.” Id. ¶ 1. The initial

step for the FPD is to

      communicate a recommendation to inmates interested in
      compassionate release that they immediately submit requests for
      compassionate release to the warden of the facility in which they are
      detained, if they have not done so already. These communications
      will include the recommendation that the prisoner describe their
      proposed release plan.

Id. ¶ 2.

      By the standing order, “within two business days of filing all motions for

compassionate release[,]” the FPD and the United States Attorney for the

District of South Dakota are “to place [the defendant] into one of four

categories[.]” Id. ¶ 4. Those categories are:

      a.    High Priority Cases where there exists some combination of:
            (i) medical issues that correspond to the categories outlined in
            the commentary to U.S.S.G. § l.B.1.13; (ii) recognized COVID-
            19 risk factors in the inmate’s medical history; and/or (iii)
            imprisonment in a federal facility known to have a serious
            COVID-19 outbreak in its population. . . .

      b.    Intermediate Priority Cases where identified medical issues
            and/or COVID-19 risk factors and/or institutional concerns
            are less extreme than High Priority Cases.

                                        2
 Case 5:18-cr-50138-JLV Document 81 Filed 02/17/21 Page 3 of 15 PageID #: 598




      c.    Low Priority Cases where there are no identifiable medical
            issues or COVID-19 risk factors.

      d.    Unknown Risk Cases where there is a lack of sufficient
            information to categorize the request for compassionate
            release.

Id. The FPD and U.S. Attorney are to “immediately report the categorization

. . . to the Clerk of Court and the Probation Office.” Id. The standing order

contains provisions for sharing of critical information among the FPD, the U.S.

Attorney, the Probation Office and the court. Id. ¶ 5. The priority of briefing

is set according to the different categories of assignment of a defendant. Id.

¶¶ 6-8.

                   MR. RED FEATHER’S CLASSIFICATION

      On August 21, 2020, the FPD and the U.S. Attorney filed a notice

designating Mr. Red Feather as an Intermediate Priority case. (Docket 68).

                            FACTUAL BACKGROUND

      On June 6, 2019, Mr. Red Feather was sentenced to a term of

imprisonment of 36 months for conspiracy to commit robbery in violation of

18 U.S.C. §§ 371, 2111 and 1153. (Dockets 62 & 63). Based upon a

presentence investigation report (“PSR”) ordered by the court, Mr. Red

Feather’s advisory guideline range was 51 to 60 months with a criminal history

category IV. (Dockets 63-1 at p. 1 & 58 ¶ 66).

      Mr. Red Feather is currently an inmate at Federal Correctional

Institution Victorville Medium I, a medium security facility in Victorville,

California. (Docket 67 at p. 1); Fed. Bureau Prisons, https://www.bop.gov/
                                         3
 Case 5:18-cr-50138-JLV Document 81 Filed 02/17/21 Page 4 of 15 PageID #: 599




locations/institutions/vim/ (last checked Feb. 16, 2021). The current total

inmate population at FCI Victorville Medium I is 1073 persons. Id. As of

February 16, 2021, there are five active COVID-19 cases among inmates, 12

among staff, one inmate death as a result of COVID-19 and 482 inmates and

50 staff had recovered. https://www.bop/gov/coronavirus/ (last checked

Feb. 16, 2021).

      Mr. Red Feather has a scheduled release date of May 10, 2021. (Docket

69 at p. 134); see also https://www.bop.gov/inmateloc/. Mr. Red Feather has

served nearly his entire sentence. Though his projected home detention

eligibility date was January 22, 2021, Mr. Red Feather is not eligible for home

detention under his current status in the BOP. (Docket 69 at pp. 138, 141).

Mr. Red Feather is 31 years old. Id. at p. 133.

                        MR. RED FEATHER’S MOTION

      Mr. Red Feather’s pro se motion seeks compassionate release on the

basis of extraordinary and compelling reasons in light of his health conditions

during the COVID-19 pandemic, coupled with his very near release date and

his ineligibility for home detention. (Docket 67 at pp. 1-2). Mr. Red Feather’s

medical records confirm the following medical conditions:

      •     Obesity. (Docket 69 at p. 52);

      •     Major depressive disorder. Id.;

      •     Vision problems. Id.;

      •     Headache. Id.;

                                       4
 Case 5:18-cr-50138-JLV Document 81 Filed 02/17/21 Page 5 of 15 PageID #: 600




      •      Coronavirus COVID-19 test negative. Id.

      While incarcerated his weight ranged from a low of 184 pounds on July

31, 2019, to a high of 208 pounds first recorded on June 12, 2020. Id. at pp.

9, 12, 35, 83. His height has been variously measured at 67.5 inches and 69

inches. Id. at pp. 9, 34, 45, 83. Based on his current weight of 208 pounds

and a height of 67.5 inches, Mr. Red Feather has a body mass index (“BMI”) of

32.1, which qualifies him as obese.2 See id. at p. 52. Mr. Red Feather takes

trazodone for depression and acetaminophen for headaches. Id. at p. 85.

      In a supplement to the pro se motion, defense counsel argues that Mr.

Red Feather’s “obesity places him at a high risk of developing serious

complications if he contracts COVID-19,” though counsel concedes that at his

young age obesity is the only risk factor for Mr. Red Feather. (Docket 75 at

pp. 7, 9). Counsel further argues incarceration at Victorville Medium I FCI

substantially enhances Mr. Red Feather’s chances of contracting COVID-

19 because of the infection rates at the facility,3 and “[t]he high rate of

infectivity in his prison facility, combined with his inability to socially distance


      2IfMr. Red Feather’s BMI is calculated at a height of 69 inches and 208
pounds, his BMI is 30.7, only slightly above the obesity range starting at a BMI
of 30.0 and above. See Ctrs. Disease Control & Prevention, Adult BMI
Calculator, https://www.cdc.gov/healthyweight/assessing/bmi/
adult_bmi/english_bmi_calculator/bmi_calculator.html (last checked Jan. 26,
2021).

      3Defense   counsel reports that as of August 31, 2020, there were 146
active cases among inmates and 324 total inmates with positive tests at
Victorville Medium I FCI. Id. at p. 9. According to counsel this represents a
14 percent infection rate at that time and an overall infection rate of 32 percent
at the facility.
                                         5
 Case 5:18-cr-50138-JLV Document 81 Filed 02/17/21 Page 6 of 15 PageID #: 601




and his known risk factor, constitute an extraordinary and compelling reason”

for release. Id. at p. 9. Next, reminding the court of the substantial

downward variance in his sentence, counsel suggests those same factors also

support Mr. Red Feather’s release under the § 3553(a) factors. Id. at p. 12.

Finally, counsel asserts that because the BOP will not release Mr. Red Feather

to home confinement for the last six months of his sentence, as is customary,4

the court could rectify this unfairness by granting him compassionate release.

Id.

      Mr. Red Feather represents that if released from custody, he will stay at

the home of his aunt, Veatrice Weasel Bear, in Pine Ridge, South Dakota. Id.

at p. 13. He further asserts he will be subject to “very pro-social influences in

his life” by being near his aunt and brother Julian Bear Runner. Id.

                        UNITED STATES’ OPPOSITION

      The government opposes Mr. Red Feather’s motion for compassionate

release. (Docket 77). The government asserts “[t]he existence of the COVID-

19 pandemic, which poses a general threat to every non-immune person in the

country, does not by itself . . . provide a basis for a sentence reduction.” Id. at

p. 7. The government acknowledges a defendant who has a medical condition

that puts him at risk for COVID-19 may warrant release and admits obesity is




      4Mr.  Red Feather has an outstanding eight-day sentence to serve for a
state offense in Nebraska. Id. at p. 12. Because of this, BOP will not release
him early to home confinement or a halfway house. Id.; see also Docket 69 at
pp. 138-42.
                                        6
 Case 5:18-cr-50138-JLV Document 81 Filed 02/17/21 Page 7 of 15 PageID #: 602




one of those conditions. Id. at pp. 6, 8. In fact, the Department of Justice

issued guidance that “during the current COVID-19 pandemic, an inmate who

presents with obesity, as confirmed by medical records, and who is not

expected to recover from that condition, presents an extraordinary and

compelling reason allowing compassionate release under the statute and

guideline policy statement.” Id. at p. 8. Some courts, as noted by the

government, have disagreed with this concession. Id. at p. 9 (citing United

States v. Walking Eagle, 5:08-CR-50100-01; United States v. McAbee, 4:14-CR-

40027, 2020 WL 5231439, at *3 (D.S.D. Sept. 2, 2020); United States v. Saenz,

3:10-CR030027, 2020 WL 4347273, at *5 (D.S.D. July 29, 2020)).

      Next, the government argues the § 3553(a) factors weigh against Mr. Red

Feather’s release. Id. The government submits Mr. Red Feather would pose a

danger to public safety if released based on his “lengthy history of drug use

and violence, as well as other crimes.” Id. at p. 10. Reciting his criminal

history, the government notes Mr. Red Feather was convicted of ingestion of a

non-alcohol intoxicant at age 18; simple assault at age 21; felony failure to

appear/report felony at 21; domestic abuse/false imprisonment at age 26,

which involved a girlfriend whom he punched, threatened to kill and choked

until she was nearly unconscious; and a controlled substance charge at age 27

involving “a high-speed chase starting on Pine Ridge Reservation and ending in

Hermosa, South Dakota.” Id. (see also Docket 58 ¶¶ 23-29). Furthermore,




                                        7
 Case 5:18-cr-50138-JLV Document 81 Filed 02/17/21 Page 8 of 15 PageID #: 603




the government notes the present offense involved violence and intoxication.

(Docket 77 at p. 11).

      In addition to his dangerousness to the public, the government argues

other § 3553(a) factors also weigh against early release. Id. Focusing on the

downward variance of 15 months in Mr. Red Feather’s sentence, the

government argues that requiring him to serve his full imposed sentence

reflects the seriousness of the offense, promotes respect for the law, and

provides just punishment for the offense. Id. at p. 12. According to the

government, “[Mr.] Red Feather’s crime and his history does not warrant an

additional reduction.” Id.

      In reply, defense counsel argues Mr. Red Feather is “aging out of his

previous criminality, he has no allegations of violence in BOP custody, he’s

served the vast majority of his sentence, and his release date is near.” (Docket

78 at p. 1). Noting Mr. Red Feather is in his early thirties, counsel suggests

this is the age men start to “age out” of criminality. Id. at p. 6. As to

seriousness of the underlying robbery conviction, defense counsel describes the

offense as “an aborted attempt cooked up by two intoxicated young men . . . .”

Id. at p. 7. In sum, defense counsel argues, “[i]n light of the changed

circumstances posed by the pandemic and [Mr. Red Feather’s] unique

susceptibility to the virus, the amount of time he’s served is more than

adequate to satisfy § 3553(a).” Id. at p. 9.




                                        8
 Case 5:18-cr-50138-JLV Document 81 Filed 02/17/21 Page 9 of 15 PageID #: 604




                                   ANALYSIS

      Administrative Exhaustion

      Section 3582(c) permits the district court to consider a prisoner’s request

for compassionate release after he exhausts the administrative remedies

mandated by the statute.

      [T]he court . . . upon motion of the defendant after the defendant
      has fully exhausted all administrative rights to appeal a failure of
      the Bureau of Prisons to bring a motion on the defendant’s behalf or
      the lapse of 30 days from the receipt of such a request by the warden
      of the defendant’s facility, whichever is earlier, may reduce the term
      of imprisonment (and may impose a term of probation or supervised
      release with or without conditions that does not exceed the unserved
      portion of the original term of imprisonment), after considering the
      factors set forth in section 3553(a) to the extent that they are
      applicable, if it finds that . . . extraordinary and compelling reasons
      warrant such a reduction . . . and that such a reduction is consistent
      with the applicable policy statements issued by the Sentencing
      Commission . . . .

18 U.S.C. § 3582(c)(1)(A)(i).

      There is no disagreement Mr. Red Feather exhausted his administrative

remedies. The court will therefore address the merits of the motion.

      Extraordinary and Compelling Reasons

      “Section 3582(c)(1)(A)(i) does not attempt to define the ‘extraordinary and

compelling reasons’ that might merit compassionate release.” United States v.

McCoy, 981 F.3d 271, 276 (4th Cir. 2020). That task was left to the United

States Sentencing Commission. “[I]n promulgating general policy statements

regarding the sentencing modification provisions in section 3582(c)(1)(A) . . .

[the Sentencing Commission] shall describe what should be considered


                                        9
Case 5:18-cr-50138-JLV Document 81 Filed 02/17/21 Page 10 of 15 PageID #: 605




extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t).

      Prior to the First Step Act, the Sentencing Commission established four

categories for “extraordinary and compelling reasons for sentence reduction,

including the criteria to be applied and a list of specific examples.” 28 U.S.C.

§ 994(t). Those categories generally focus on the defendant’s age, medical

condition, family situation and any other reasons the BOP deems extraordinary

and compelling. U.S.S.G. § 1B1.13 comment. n.1. The four categories have

not been updated since December 2018 when the First Step Act became law.5

      The United States Courts of Appeals for the Second, Fourth, Sixth and

Seventh Circuits have addressed the court’s authority under the First Step

Act.6 See United States v. Brooker, 976 F.3d 228 (2d. Cir. 2020); United

States v. McCoy, 981 F.3d 271 (4th Cir. 2020); United States v. Jones, 980

F.3d 1098 (6th Cir. 2020); and United States v. Gunn, 980 F.3d 1178 (7th Cir.

2020).

      The Second Circuit identified the question at the heart of these cases,

which is “whether the First Step Act allows courts independently to determine



      5The  United States Sentencing Commission lacks a quorum and
“currently has only two voting members, two shy of the four it needs to amend
the [U.S.S.G.].” United States v. Marks, 455 F. Supp. 3d 17, 24 (W.D.N.Y.
2020) (references omitted).

      6The United States Court of Appeals for the Eighth Circuit had two clear
opportunities to address this issue but declined to do so. United States v.
Rodd, 966 F.3d 740 (8th Cir. July 16, 2020) and United States v. Loggins, Jr.,
966 F.3d 891 (8th Cir. July 31, 2020).
                                       10
Case 5:18-cr-50138-JLV Document 81 Filed 02/17/21 Page 11 of 15 PageID #: 606




what reasons, for purposes of compassionate release, are ‘extraordinary and

compelling,’ or whether that power remains exclusively with the BOP Director

as stated in Application Note 1(D).” Brooker, 976 F.3d at 234. The Second

Circuit concluded “that, despite Application Note 1(D), the First Step Act freed

district courts to exercise their discretion in determining what are

extraordinary circumstances.” Id. The court held the language of U.S.S.G.

§ 1B1.13 “is clearly outdated and cannot be fully applicable.” Id. at 235.

“[T]he First Step Act freed district courts to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might bring

before them in motions for compassionate release. Neither Application Note

1(D), nor anything else in the now-outdated version of Guideline § 1B1.13,

limits the district court’s discretion.” Id. at 237; see also Gunn, 980 F.3d at

1180 (agreeing with the Second Circuit that the Guidelines Manual “does not

curtail a district judge’s discretion”); Jones, 980 F.3d at 1111 (“In cases where

incarcerated persons file motions for compassionate release, federal judges . . .

have full discretion to define ‘extraordinary and compelling’ without consulting

the policy statement § 1B1.13.”); McCoy, 981 F.3d at 283 (“As of now, there is

no Sentencing Commission policy statement ‘applicable’ to the defendants’

compassionate-release motions, which means that district courts need not

conform, under § 3582(c)(1)(A)’s consistency requirement, to § 1B1.13 in

determining whether there exist ‘extraordinary and compelling reasons’ for a

sentence reduction.”).

                                         11
Case 5:18-cr-50138-JLV Document 81 Filed 02/17/21 Page 12 of 15 PageID #: 607




      The court retains its independent authority “to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might bring

before [the court] in motions for compassionate release.” Brooker, 976 F.3d at

237. See also McCoy, 981 F.3d at 284 (same); Jones, 980 F.3d at 1111

(same); Gunn, 980 F.3d at 1180 (same). The purpose of the First Step Act was

to expand the availability of compassionate release based on judicial findings of

extraordinary and compelling reasons without being restricted to those

categories identified by the Sentencing Commission or the rationale used by

the BOP before the passage of the First Step Act.

        Mr. Red Feather argues his obesity combined with the COVID-19

pandemic and the infectivity rates at Victorville Medium I FCI are extraordinary

and compelling reasons warranting compassionate release. Despite the

expanded authority under the First Step Act, the court finds Mr. Red Feather

has not met his burden of proof by presenting “extraordinary and compelling

reasons” warranting a sentence reduction under § 3582(c)(1)(A)(i).

Mr. Red Feather is 31 years old. The Centers for Disease Control and

Prevention (“CDC”) recognizes older adults are at greater risk of requiring

hospitalization or dying as a result of COVID-19. See Older Adults and

COVID-19, Ctrs. for Disease Control and Prevention, https://www.cdc.gov/

coronavirus/2019-ncov/need-extra-precautions/older-adult.html (last checked

Jan. 26, 2021). Mr. Red Feather is only slightly older than the comparison




                                       12
Case 5:18-cr-50138-JLV Document 81 Filed 02/17/21 Page 13 of 15 PageID #: 608




group comprising ages 18 to 29 years. Id. Mr. Red Feather’s young age is a

factor that weighs against release in the court’s analysis.

      The CDC indicates adults of any age have an increased risk of severe

illness from COVID-19 if they have certain conditions, including cancer,

chronic kidney disease, COPD, Down’s syndrome, heart conditions, obesity,

smoking, type 2 diabetes and several others. People with Certain Medical

Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last updated Dec. 29, 2020).

Mr. Red Feather has been diagnosed as obese but has none of the other

identified conditions. Neither does Mr. Red Feather have any of the conditions

the CDC identified as potentially increasing the risk from COVID-19. See id.

(identifying moderate to severe asthma, cystic fibrosis, hypertension, neurologic

conditions, liver disease, type 1 diabetes and several others).

      Mr. Red Feather’s obesity is a relatively recent condition. As set out

above, Mr. Red Feather’s weight has fluctuated while he has been incarcerated.

He was 184 pounds near the beginning of his incarceration on July 31, 2019.

(Docket 69 at p. 35). A few months later, on October 31, 2019, he weighed

187 pounds. Id. at 9. Neither of these placed him in the obese category. See

Adult BMI Calculator, https://www.cdc.gov/healthyweight/assessing

/bmi/adult_bmi/english_bmi_calculator/bmi_calculator.html (last checked

Jan. 26, 2021). As of June 12, 2020, Mr. Red Feather had gained

approximately 20 pounds, which put him in the obese category. (Docket 69 at

                                        13
Case 5:18-cr-50138-JLV Document 81 Filed 02/17/21 Page 14 of 15 PageID #: 609




pp. 52, 83). But his correct BMI is questionable because his height

measurements have varied by 1½ inches, either 67.5 or 69 inches. Id. at

pp. 9, 34, 45, 83. The court concludes whether his BMI is 32.1 or 30.7 makes

little difference. Either way, Mr. Red Feather’s obesity alone is not sufficient to

establish “extraordinary and compelling reasons” for release even in the face of

the COVID-19 pandemic. This is particularly so when his medical records

reveal he is generally healthy. See generally Docket 69 at           pp. 1-129.

      The court finds Mr. Red Feather has not met his burden of proof and

presented “extraordinary and compelling reasons” warranting a sentence

reduction under § 3582(c)(1)(A)(i).

      3553(a) Factors

      Additionally, the court concludes the § 3553(a) factors do not support

relief. A detailed analysis of these factors is unnecessary since Mr. Red

Feather has not demonstrated “extraordinary and compelling reasons” for

release. Suffice it to say, the court granted a significant downward variance to

Mr. Red Feather at sentencing. The low end of his guideline range was 51

months, and the court sentenced him to 36 months. (Docket 63-1 at p. 4).

That sentence was chosen with care to reflect his age, childhood trauma and

ongoing addiction issues. Id. The court found the advisory guideline range

too severe. Id. But the court concluded a sentence of 36 months in custody

was “sufficient but not greater than necessary to achieve the sentencing goals

set forth in 18 U.S.C. § 3553(a).” Id. Mr. Red Feather is nearing the end of

                                        14
Case 5:18-cr-50138-JLV Document 81 Filed 02/17/21 Page 15 of 15 PageID #: 610




that term and is eligible for release on May 10, 2021. While it is unfortunate

Mr. Red Feather does not qualify for BOP’s step-down release to home

confinement or halfway-house placement, consideration of this issue is not

appropriate in the context of his motion for compassionate release.

                                    ORDER

      No good cause having been proven, it is

      ORDERED that defendant’s motion for compassionate release (Docket

67) is denied.

      Dated February 17, 2021.

                              BY THE COURT:

                              /s/ Jeffrey L. Viken
                              JEFFREY L. VIKEN
                              UNITED STATES DISTRICT JUDGE




                                      15
